Per Curiam:

Appellant was convicted of two counts of burglary and two counts of first degree criminal sexual conduct under two indictments consolidated for trial. He was sentenced to life on each burglary conviction and thirty (30) years on each first degree criminal sexual conduct conviction.
The conviction for the October 4, 1983 burglary on indictment 83-GS-431 is reversed pursuant to State v. Dunbar, 282 S. C. 169, 318 S. E. (2d) 16 (1984), and State v. Brooks, 277 S. C. 111, 283 S. E. (2d) 830 (1981). The remaining burglary conviction and the first degree criminal sexual conduct convictions are affirmed pursuant to Supreme Court Rule 23.